Allowable Subject Matter
Claims 9-25 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Samuel Noel on May 20, 2022. The application has been amended as follows: 
In claim 13:
The recitation of “reached”, in the third line of the claim, is amended to recite --reaches--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has canceled claims 1-8, which were previously rejected under 103 as being unpatentable over Kurtulus et al. (WO 2008000793 A1), herein Kurtulus, in view of Manole (US 20090301109 A1). Furthermore, Applicant has amended claims 9-14 and 16-19 to address the informalities made of record in the Non-Final Office action mailed on February 3, 2022, while including method claims 21-25 which are analogous to apparatus claims 16-20. 
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 9, 16 and 21. There are no prior art teachings that would otherwise supplement or substitute the teachings of Kurtulus to arrive at the claimed invention. The prior art fails to teach, inter alia, the arrangement of a first and second intermediate pressure branches with differing pressures therein, in addition to two evaporators and the corresponding fluidic connections to the rotary pressure exchanger, as claimed in claim 9. The prior art also fails to teach, inter alia, the arrangement the  intermediate pressure branch, in addition to two evaporators and the corresponding fluidic connections to the rotary pressure exchanger, as claimed in claims 16 and 21. Although other prior art teachings, such as Anderson et al. (US 20160138649 A1) disclose a rotary heat exchanger, per se, said teachings do not cure the deficiencies of Kurtulus regarding the intermediate pressure branches in conjunction with the multiple evaporators.
It should also be noted that the intended purpose and operating principles of Kurtulus require the specific arrangement of the fluid lines, components, and valves as disclosed and described in the embodiments of figures 1-3. One of ordinary skill in the art would recognize that any modifications to Kurtulus to arrive at the claimed invention would be based on improper hindsight, and would render Kurtulus inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the components, conduits and/or valves of Kurtulus would change the principles of operation thereof, since it would require completely redesigning the structure of the refrigeration system such that the fluid flow therethrough achieves the intended purpose of providing a high performance of the compressor, as currently described therein. For instance, including additional branches at different pressures, in addition to adding additional heating loads, would consequently require completely rearranging adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of the evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763